Opinion issued January 29, 2010










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00069-CV
____________

IN RE JOSEPH R. WILLIE II Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Joseph R. Willie, II, has filed a petition for a writ of mandamus
complaining of the trial court’s
 January 27, 2010 order denying relator’s “Motion to
Strike Petitioner’s Designation of Experts.”
          We deny the petition for a writ of mandamus.  

PER CURIAM

Panel consists of Justices Keyes, Sharp, and Massengale.